—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered March 26, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of 4 to 8 years, unanimously affirmed.
The trial court appropriately exercised its discretion in modifying its Sandoval ruling during the second round of jury selection to permit limited inquiry as to whether defendant had been convicted of a crime. Although the court, in its initial Sandoval ruling, had precluded that conviction entirely, on the ground of remoteness, the court was entitled to reconsider its decision in light of its further evaluation of the credibility issues to be raised at trial. Defendant has not preserved his present claims that the court employed improper criteria in *204making its modified ruling and that the timing of the modification was prejudicial, and we decline to review these claims in the interest of justice.
Reading the court’s charge as a whole, we find that the court did not single out defendant’s testimony for particular skepticism. Concur — Nardelli, J. P., Rubin, Tom and Andrias, JJ.